Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2005

Popky v. USA
Precedential or Non-Precedential: Precedential

Docket No. 04-2798




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Popky v. USA" (2005). 2005 Decisions. Paper 601.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/601


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                                                                   May 31, 2005

                                               No. 04-2798

                                   HOWARD D. POPKY, et al., Appellants
                                                     v.
                                     UNITED STATES OF AMERICA
                                    (E.D. of P.A. Civil No. 03-cv-01487)


Present: SLOVITER, FISHER, and ALDISERT, CIRCUIT JUDGES.


             1.      Motion by Appellee to Publish Opinion




                                                                  /s/ Chanel R. Graham
Opinion & Judgment entered 5/17/05                                Chanel R. Graham 267-299-4955
                                                                  Case Manager

                                              ORDER

      The foregoing motion is granted.

                                                  By the Court,


                                                  /s/ D. Michael Fisher
                                                  Circuit Judge
Dated: August 16, 2005
CRG/cc: John R. Crayton, Esq.
        Jonathan S. Cohen, Esq.
        Joan I.Oppenheimer, Esq.